Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-5 in the reply filed on December 21, 2021 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Note that the claims are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (US 2007/0184146 A1, hereinafter Takeuchi).
Regarding Claims 1-5, the Examiner first notes that a sizable amount of these apparatus claims recite functional language – however, an apparatus is mostly defined by its structure, and there do not 
Specifically, Takeuchi teaches in Figures 3-4 a structure capable of functioning as a plasticizing apparatus for plasticizing a material to form a molten material, the apparatus comprising:
In Figure 3, a screw having a groove formed face, in which a groove portion in a spiral shape 43, which is opposed to a sending-out hole 44 for sending out the molten material to be supplied with the material, is formed, and comprising a surface that can function as a first heating portion heating the material as claimed in Claims 2-4, with body 48 being a possible heating portion adjacent to air gaps 46 seen in Figure 3b that comprise heat insulating portions closer to the body 48 than the barrel described in the following bullet; and
In Figure 4, a barrel having a screw opposed face, which is a face opposed to the groove formed face, and in which a sending-out hole 41 is formed at a center, with the barrel comprising a surface that can function as a second heating portion heating the material as claimed in Claims 2-4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743